CONCURRING 'OPINION OP
MR. JUSTICE WOLE. '
In its main lines I agree with the opinion of the court. Perhaps it should be more greatly stressed that in cases of this kind, even a fair probability in favor of complainants is not sufficient, but the evidence should be clear and convincing. However, what in part has led me to file a concurring opinion is that I cannot see how the testimony of Dominguez, the supposed attorney of Mandes, would have been admissible. If it was, I agree that the failure to present him was significant. 1 I
•Likewise, I largely base my concurrence on another consideration, only partially set forth in the main opinion. Her supposed father being alive and having made a record in her favor as a legitimate child, none of the complainants had any interest or capacity to attack the status of Iris Mandés. Mandes, to my mind, was the only living person who had a *774right to bring sncb an action. The complainants were strangers in law.